DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 07/29/2020; and amendment and request for RCE filed 12/02/2020.

	Claims 1-8, 10-12, 15-19, 21, 23, 24, 26, 28-30, 33-37, 60, 63-66 are pending.

Claims 1-8, 10-12, 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I. Election was made without traverse in the reply filed on 07/05/2019.

Claims 63-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention III, Applicant timely traversed the restriction (election) requirement in the reply filed on 07/05/2019.

Claims 19, 21, 23, 24, 26, 28-30, 33-37, 60 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 12/02/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 21, 23, 24, 26, 28-30, 33-37, 60 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tepper et al. (US 2008/0242820, currently cited on PTO 892), the article by Zarie et al. (“Solvent free fabrication of micro and nan0structured drug coating by thermal evaporation for controlled release and increased effects”, IDS filed 04/27/2020), and the article by Kolakovic et al. (“Printing technologies in fabrication of drug delivery systems”, previously provided).

Applicant Claims 
Claim 19 is directed to an article comprising a surface of a solid substrate having one or more discrete regions patterned with a deposited low molecular weight organic compound having a molecular weight of less than or equal to about 1,000 g/mol, wherein the deposited low molecular weight organic compound is present at greater than or equal to about 99 mass % in the one or more discrete regions, wherein a specific surface area of the deposited low molecular weight organic compound in the one or more discrete regions is greater than or equal to about 0.001 m2/g to less than or equal to about 1,000 m2/g, and wherein the deposited low molecular weight organic compound is substantially free of solvent. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Tepper teaches deposition of small particles have a diameter between 10 nm and 100 µm on and adhere to a wide variety of substrates by molecular imprinting. The molecularly imprinted particles can be biological or chemical compound used for targeted delivery of agents in biological applications and drug delivery. The compounds can have molecular weight between 10 to 1,000,000 including different drugs (abstract; ¶¶ 0048, 0065, 0067, 0068; example 3). The particles can be solid particles and have the advantage of not agglomerated and do not require solvent, i.e. solventless (¶¶ 0019-0020, 0028). The particle can be deposited in a pattern on the surface of a substrate that can be porous or non-porous (¶¶0051-0053). The deposition can be in the form of thin coating (¶ 0063). Example 3 teaches polymer particle imprinted with active agent having size of 10-100 nm (¶¶ 0089-0093). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Tepper suggested range of molecular weights (MW) of organic materials including low MW as low as 10, and suggests solventless particles, the reference however does exemplify low molecular weight organic materials and solventless particles. Tepper does not teach the surface area of the deposited discrete regions.
Zarie teaches nano-structured drug coating or deposition on a substrate in a controlled manner to a thickness of about 100-500 nm that exhibits high surfaces that 
Kolakovic teaches printing technologies for fabricated drug delivery system that offer benefits and flexibility in manufacturing, potentially paving the way for personalized dosing and tailor-made dosage forms with sufficient long term stability, solubility and bioavailability (introduction; page 1712). The reference teaches precisely and accurately depositing small amount of liquid in digitally created patterns. Thus, a very high precision for depositing a desired ratio of drugs onto a suitable substrate can be achieved in a controlled manner, which enables the preparation of single or multiple dosage forms (page 1715, left column). The reference teaches deposition of both crystalline and amorphous form of the drug (page 1716, right column; page 1720, left column). The reference teaches nanoparticles having size of 420 nm (page 1717, right column; page 1719, right column). The reference teaches printing different pattern and 2/ 8 mg, which is 828.75 cm2/gm, which is 0.082875 m2/gm of the drug. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to pattern coat drug on a solid substrate wherein the deposition could be solventless of low molecular weight drugs as taught by Tepper, and use solventless deposition of the drug of low molecular weight such as paracetamol and caffeine in a nanostructure pattern as taught by Zarie. One would have been motivated to do so because Zarie teaches that nanostructured coating of low molecular weight drugs enables drugs to dissolve at the target delivery site faster as compared to their bulk counterparts. One would reasonably expect formulating solventless pattern coating of low molecular weight drug on a solid substrate wherein the drug successfully delivered at the targeted site of delivery. 
Further, one having ordinary skill in the art would have used high surface area of the deposited drugs as taught by Kolakovic because Kolakovic teaches high surface area offers personalized dosing and tailor-made dosage forms with sufficient stability, solubility and bioavailability with very high precision for depositing a desired ratio of drugs onto a suitable substrate. 
Regarding the claimed molecular weight of the drug as claimed by claims 19 and See MPEP 2144.05 [R-5].
Regarding the claimed amounts of the drug as claimed by claim 19, the claim recites greater than or equal to about 99 mass%, Zarie teaches high purity of the deposit that contains no solvent which implies the deposit comprises only the compound, that is about 100% drug. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the surface area of the deposited low molecular weight drug as claimed by claim 19, Kolakovic teaches deposition of 8 mg of the drug as layers on surface area of 5.1-3.1 cm of the substrate which is calculated by the examiner to be 6.63 cm2/ 8 mg, which is 828.75 cm2/gm, which is 0.082875 m2/gm of the drug. 
Regarding the sizes of the deposited particle of active agent as claimed by claim 21, Tepper teaches 10 nm to 1000 nm that overlap with the claimed sizes. Further, both Kolakovic and Zarie teach nanosized deposited particles and nanosized deposits. One having ordinary skill in the art would have determined the size based on the drug and its intended use, and individual patient condition. 
Regarding amorphous drug as claimed by claim 21, it is taught by both Zarie and Kolakovic.
Regarding stability of low molecular weight drugs as claimed by claim 23, 
Regarding crystalline drugs and size of crystals as claimed by claim 24, it is taught by Tepper.
Regarding drugs claimed by claims 26 and 34, they are taught by Zarie that teaches anti-inflammatory antipyretic drugs, e.g. paracetamol.  
Regarding the thickness of the deposited drug as claimed by claims 29 and 30, Zarie teaches 100-500 nm. In any event one having ordinary skill in the art would have determined the thickness based on the drug and its intended use, and individual patient condition and desired dose. Sandler teaches average thickness of the deposited low molecular weight organic compound; and shape and size of nanostructure are easily modified or optimized by a person skilled in the art without the exercise of inventive skill 
Regarding the nanostructure claimed by claim 30, Kolakovic teaches circles and rings. 
Regarding the claimed dimension of the nanostructure as claimed by claim 30, one having ordinary skill in the art would have determined the dimension of the nanostructure based on the drug and its intended use, and individual patient condition and desired dose.   
Regarding the purity level of the drug as claimed by claim 33, purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious. See MPEP 2144.01, VII. In any event Zarie teaches high purity of the deposited drugs.
Regarding claim 35 that the deposited drugs forms solid continuous film, it is 
Regarding the enhanced solubility and enhanced bioavailability of the deposited drug compared to other dosage form as claimed by claims 36, and 37, respectively, these are expected properties from the dosage form taught by the combination of the cited references that comprises the elements of the instantly claimed product. 
Regarding more than one drug as claimed by claim 60, the cited references teach multiple drugs, e.g. Zarie. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
The focus of applicants’ argument is that the cited references do not teach the instantly claimed solvent free deposited compounds.

In response to this argument, it is argued that the newly cited reference Tepper et al. teaches solvent free organic deposit. Further, Zarie, previously cited is directed to solvent free drug coating and deposition of drugs on a substrate, as set forth in this office action.

Applicants argue that films prepared via the instantly-disclosed process have several important advantages over those prepared via the processes disclosed in the cited references.

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a product, all the elements of the claimed product are taught either explicitly or implicitly by the cited references. The method of making the claimed product does not impart patentability to the product claims. It is further noted that solvent free printing was also known at the time of the invention and taught by Tepper and Zarie. Further note that the present claims are not directed to film. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/I.G./




/ISIS A GHALI/Primary Examiner, Art Unit 1611